 

--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is made as of May 2, 2012 (the
“Effective Date”) by and between Jeanene Morgan ("Employee”) and Genius Brands
International, Inc. , a Nevada corporation (“Employer or “Company”), located at
5820 Oberlin Drive, Suite 203, San Diego, California  92121.
 
WITNESSETH:
 
WHEREAS, Employer would like to engage the services of Employee for
Employee’s  skills as Chief Financial Officer and related services as requested
by Employer on a full-time basis, and Employee would like to be so engaged;
 
WHEREAS, Employer and Employee have agreed on terms for such services and
compensation; and
 
WHEREAS, Employer and Employee wish to enter into a formal written agreement to
document such relationship in order to set forth (a) Employee’s services and
compensation, (b) the terms of Employee’s employment, including the "at-will"
nature thereof, (c) Employer’s exclusive ownership of all proprietary
information relating to Employer, (d) certain confidentiality matters, and (e)
the manner in which proprietary information produced or acquired by Employee
during such relationship shall be handled and made the sole property of
Employer;
 
NOW, THEREFORE, in consideration of the foregoing and in exchange for the
promises and other good consideration set forth below, Employee and Employer
agree as follows:
 
1.           Services; Title.  Employee shall operate as part of Employer’s
management team, and provide such management and planning responsibilities and
other services as Employer shall reasonably request to be performed (together,
the "Services") on a full-time basis and shall devote substantially all of
Employee's work efforts to the business and operations of Employer. Employee's
title, subject to change by Company at any time, shall be "Chief Financial
Officer".
 
2.           Compensation, Benefits and Reviews.  Subject to all the other terms
of this Agreement, in connection with Employee's performance of the Services,
Employer shall:
 
(a)           pay Employee's salary by check in equal installments in accordance
with Employer's regular salary payment schedule, which shall be paid at the rate
(before deductions for advances and deductions made at Employee's request, if
any, and for deductions required by federal, state and local law) of $165,000
per year from January 1, 2012 through December 31, 2012, then $190,000 per year
from January 1, 2013 through December 31, 2013, then $215,000 per year from
January 1, 2014 through December 31, 2014.  Employee’s salary for the remaining
term of this Agreement shall be set by the Board of Directors, but shall not
increase less than five percent (5%) per annum.
 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           at the sole option of the Board of Directors of Company, pay
Employee a year-end performance bonus in the form of cash, options to purchase
shares, or shares of the Company’s Common Stock, but in no event shall the bonus
be less than two percent (2.0%) of EBITDA of the Company (earnings before
interest, depreciation, taxes and amortization), as long as that figure is
positive, up to 100% of the base salary for the annual period for which the
bonus is earned.  The bonus amount may be increased at the discretion of the
Board of Directors.  Such bonuses are payable within ninety (90) days of
issuance of audited financial statements of the Company.
 
(c)           grant an option to Employee in the form of Annex B hereto (the
“Options”) to purchase, in addition to all other grants previously
issued,  200,000 shares of Genius Brands International, Inc. Common Stock, the
terms (including, without limitation, the option price and the time of vesting
of the shares issuable pursuant thereto) of which Options shall be governed by
the face thereof subject to availability and provisions of Employer’s 2008 Stock
Option Plan in effect or as amended, a copy of which is attached hereto as Annex
C.  Such options have been granted or shall be granted on the Effective date and
vest on Dec. 31, 2014.  The purchase price of the stock options granted under
this paragraph shall be the greater of $0.44 per share or one hundred ten
percent (110%) of the average trading price of shares of the Company for the
previous five (5) trading days before the date of grant.  Any stock options
granted shall be exercisable for five (5) years from date of grant, and shall be
treated as Qualified Stock Options (ISO) as such term is defined in section 422
of the Internal Revenue Code when allowed by law.  Options granted but not
exercised or expired upon termination shall have an expiration as determined by
the Stock Option Grant Notice, unless Employee is terminated for Cause, in which
case they may be exercised in accordance with Employer’s then existing stock
option plan, which currently calls for exercise within ninety (90) days of
termination.  In the event of a Change of Control that results in the
termination of Employee’s employment prior to the Expiration Date, the vesting
of the Options shall accelerate and vest in full. A Change of Control means the
sale of all or substantially all of the Company’s assets, a merger or
consolidation resulting in securities representing 50% of the combined voting
power of the outstanding common stock being transferred to persons who are
different from the holders immediately preceding the transaction, the
acquisition (directly or indirectly) of 50% of the total combined voting power
of the common stock pursuant to a tender or exchange offer, or a majority of the
members of the Board is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board before the date of the appointment or election.
 
(d)           grant Employee the option to participate in all of the benefit
plans offered by Employer to its Employees generally, including without
limitation, insurance plans, 401(k) and other savings plans, Section 125
(cafeteria) and similar pre-tax expense plans, etc., in existence or established
during the term.
 
(e)           grant Employee private health care insurance for Employee and
Employee’s dependents, either a cellular telephone or a cellular telephone
reimbursement, computer laptop or similar devices, and such other benefits as
Employer shall determine to provide to any of its most senior executives from
time to time.
 
(f)           reimburse Employee for all reasonable travel, meals, lodging,
communications, entertainment and other business expenses incurred by Employee
in connection with Employee’s performance under this Agreement subject to the
Company’s Expense Reimbursement policy.  Company shall indemnify Employee for
all lawful acts committed in course and scope of employment to fullest extent
allowed by law.
 
(g)           grant Employee four (4) weeks' vacation with pay for each
twelve-month period, taken at times agreed with Employer, plus holidays observed
by Company.   Unused vacation time shall accrue in accordance with Company
policy, as may be amended from time to time, but in no event shall accrued
vacation exceed six (6) weeks.
 
 
2

--------------------------------------------------------------------------------

 
 
 
3.           Term and Termination. The term of this Agreement extends
to  December 31, 2016 (the “Expiration Date”), unless earlier terminated by
Employer in Employer's sole discretion subject to a Super Majority vote of the
Board of Directors.   For purposes of this agreement, a “Super Majority” shall
be defined as at least seventy percent (70%) of the total number of members of
the Board of Directors as then constituted.  The term of this Agreement may be
terminated “at will” by Employer at any time and for any reason or for no
reason. In the event Employee shall be terminated by Employer without “Cause”
(as defined below) Employer shall provide Employee with the compensation
required by clauses (a) and (b) of Paragraph 2 of this Agreement as of the
termination date for an twelve (12) month period (the “Severance Period”)
following the date of such termination plus all accrued but unpaid salary and
vacation time to the date of termination, with the salary portion of all such
compensation payable at regular payroll intervals (less deductions required by
law), provided, however, that the Severance Period shall not be extended beyond
the Expiration Date.  IT IS EXPRESSLY UNDERSTOOD AND AGREED that Employee need
not mitigate damages during the Severance Period, but also that payment during
the Severance period is expressly conditioned on a)Employee signing a release of
all claims subject to the provisions of this Agreement, and  b) Employee not
competing with Company in children’s entertainment during the Severance Period,
or soliciting, directly or indirectly, any Company employees to work elsewhere,
or disparaging Company during the Severance Period, and if Employee does so, any
and all obligation by Company to make Severance payments shall cease and become
void. Further, upon termination of Employee without cause, any stock options
scheduled to be granted or not yet vested shall immediately be granted and
vested. Further, any bonus which would have been earned on the date of
termination or within ninety (90) days after termination (earned for the purpose
of this paragraph is either the end of the calendar year or payable date,
whichever provides Employee with greater benefit) would be deemed earned and
payable upon the same payment schedule as provided in paragraph 2(b). Upon
termination of Employee's employment with Employer for Cause, Employer shall be
under no further obligation to Employee for salary or other compensation except
to pay all accrued but unpaid salary and accrued vacation time to the date of
termination thereof and to continue Employee’s benefits under paragraph 2 for a
period of thirty (30) days. For purposes of this Agreement, “Cause” shall mean
(i) conviction of a felony, or a misdemeanor where imprisonment is imposed, or
(ii) Employee’s entering into any arrangement with or providing of any services
to any company, business or person that produces or markets children’s or
infant’s entertainment other than Pacific Entertainment Corporation and its
controlled or controlling affiliates and successors, (iii) any act of fraud,
embezzlement, or breach of fiduciary duty or duty of good faith to Employer,
(iv) gross dereliction of duties, but only after written notice and a thirty
(30) day chance to cure, unless such a cure period would be fruitless, (v) death
or complete disability in excess of one hundred twenty (120) days causing an
inability to perform duties, in accordance with law. Termination by Employee for
Good Reason creates the same rights to Employee as if Employer terminated
Employee without Cause.  Termination by Employee for Good Reason is defined as a
breach of this contract by Company, a substantial reduction in duties,
responsibilities or authority, or being made to change location of work by more
than thirty (30) miles, however Employee must give written notice and Company
shall have thirty (30) days to cure.  “Cause” shall not be triggered by a Change
of Control.  The Parties shall work together in good faith to alter the date of
any payment to avoid any penalties under Section 409A of the Internal Revenue
Code.

4.           Confidentiality of Terms; Termination Certificate.  Employee
covenants and agrees that, other than acknowledging the existence of an Employee
relationship between Employer and Employee and as otherwise required by law,
Employee shall not at any time divulge, directly or indirectly, any of the terms
of this Agreement to any person or entity other than Employee's legal counsel.
Upon the termination of Employee's engagement under this Agreement for any
reason whatsoever, Employee agrees to sign, date and deliver to Employer a
"Termination Certificate" in the form of Annex A and to deliver and take all
other action necessary to transfer promptly to Employer all records, materials,
equipment, drawings, documents and data of any nature pertaining to any
invention, trade secret or confidential information of Employer or to Employee's
engagement, and Employee will not take with Employee any description containing
or pertaining to any confidential information, knowledge or data of Employer
that Employee may produce or obtain during the course of Employee's engagement
under this Agreement. This Paragraph 4 shall survive indefinitely any
termination of this Agreement or Employee's engagement, and shall be read in
addition to, and shall not reduce the restrictions of this Agreement on Employee
or limit Employer's rights in any way with respect to, any other Confidentiality
or Trade Secrets agreement between Employee and Employer.
 
 
3

--------------------------------------------------------------------------------

 
 
 
5.           Nondisclosure. Employee agrees to keep confidential and not to
disclose or make any use of (except for the benefit of Employer), at any time,
either during or after Employee’s engagement under this Agreement, any trade
secrets, confidential information, knowledge, data or other information of
Employer relating to products, processes, know-how, designs, formulas, test
data, customer lists, business plans, marketing plans and strategies, pricing
strategies or other subject matters pertaining to any business or future
business of Employer or any of its clients, customers, Employees, licensees or
affiliates, which Employee may produce, obtain or otherwise acquire or become
aware of during the course of Employee’s engagement under this Agreement.
Employee further agrees not to deliver, reproduce or in any way allow any such
trade secrets, confidential information, knowledge, data or other information,
or any documentation relating thereto, to be delivered or used by any third
party without specific direction or consent of a duly authorized officer of
Employer. This Paragraph 5 shall survive indefinitely any termination of this
Agreement or Employee's engagement and shall be read in addition to, and shall
not reduce the restrictions of this Agreement on Employee or limit Employer's
rights in any way with respect to, any other Confidentiality or Trade Secrets
agreement between Employee and Employer.

6.              Work for Hire; Ownership of Intellectual Property. Employee
understands and agrees that all of Employee’s work and the results thereof in
connection with the Employer and the Services, whether made solely by Employee
or jointly with others, during the period of Employee's association with
Employer, that relate in any manner to the actual or anticipated business, work,
activities, research or development of Employer or its affiliates, or that
result from or are suggested by any task assigned to Employee or any activity
performed by Employee on behalf of Employer, shall be the sole property of the
Employer, and, to the extent necessary to ensure that all such property shall
belong solely to the Employer, Employee by Employee’s execution of this
Agreement transfers to the Employer any and all right and interest Employee may
possess in such intellectual property and other assets created in connection
with Employee’s employment by Employer and that may be acquired by Employee
during the term of this Agreement from any source that relate, directly or
indirectly, to Employer's business and future business, in each case without
restriction of any kind.  Employee also agrees to take any and all actions
requested by Employer to preserve Employer's rights with respect to any of the
foregoing. This Paragraph 6 shall survive indefinitely any termination of this
Agreement or Employee's engagement and shall be read in addition to, and shall
not reduce the restrictions of this Agreement on Employee or limit Employer's
rights in any way with respect to, any other agreement between Employee and
Employer.
 
7.              Exception to assignment.  I understand that the provisions of
Paragraph 5 requiring assignment of Inventions to the Company do not apply to
any invention which qualifies fully under the provisions of California Labor
Code Section 2870 .  I will advise the Company promptly in writing of any
inventions that I believe meet the criteria in Labor Code Section 2870, which
provides:
 
(a)           Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer's
equipment, supplies, facilities, or trade secret information except for those
inventions that either:
(1)           Relate at the time of conception or reduction to practice of the
invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or
(2)           Result from any work performed by the employee for the employer.
(b)          To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.
 
 
4

--------------------------------------------------------------------------------

 
 
 
8.           No Partnership; Not Assignable by Employee. This Agreement is
between Employee, as such, and Employer, as at-will employer, and shall not form
or be deemed to form a partnership or joint venture. Employer’s rights,
benefits, duties and obligations under this Agreement shall inure to its
successors and assigns. Employee's rights, obligations and duties under this
Agreement are personal to Employee and may not be assigned.
 
9.           Trade Secrets of Others: Employee represents that Employee’s
performance of all the terms of this Agreement and as the Employer’s Employee
does not and will not breach any agreement to keep in confidence any proprietary
information, knowledge or data acquired by Employee in confidence or in trust
before Employee’s engagement under this Agreement, and Employee will not
disclose to Employer or induce Employer to use any confidential or proprietary
information or material belonging to any other person or entity. Employee agrees
not to enter into any agreement, either written or oral, in conflict with this
Paragraph 8.
 
10.           Employee's Representations and Warranties. Employee represents,
warrants, covenants, understands and agrees that: (i) Employee is free to enter
into this Agreement; (ii) Employee is not obligated or a party to any
engagement, commitment or agreement with any person or entity that will, does or
could conflict with or interfere with Employee's full and faithful performance
of this Agreement, nor does Employee have any commitment, engagement or
agreement of any kind requiring Employee to render services or preventing or
restricting Employee from rendering services or respecting the disposition of
any rights or assets that Employee has or may hereafter acquire or create in
connection with the Services and the results thereof; (iii) other than as
required by law, Employee shall not at any time divulge, directly or indirectly,
any of the terms of this Agreement to any person or entity other than Employee’s
legal counsel; (iv) Employee shall not use any material or content of any kind
in connection with Employer's products, software or website that is copyrighted
or owned or licensed by a party other than Employer or that would or could
infringe the rights of any other party; (v) Employee shall not use in the course
of Employee’s performance under this Agreement, and shall not disclose to
Employer, any confidential information belonging, in part or in whole, to any
third party; (vi) EMPLOYEE UNDERSTANDS ALL OF THE TERMS OF THIS “AT WILL”
EMPLOYMENT AGREEMENT, AND HAS REVIEWED THIS AGREEMENT FULLY AND IN DETAIL BEFORE
AGREEING TO EACH AND ALL OF THE PROVISIONS; and (vii) no statement,
representation, promise, or inducement has been made to Employee, in connection
with the terms or execution of this Agreement, except as  expressly set forth in
this Agreement.

11.           Governing Law; Arbitration.  This Agreement shall be subject to
and construed in accordance with the laws of the State of California applicable
to agreements entered into and to be performed fully therein and without giving
effect to conflicts of laws principles thereof. In the event of any dispute in
connection with the Services or this Agreement that cannot be resolved privately
between the parties, resolution of such dispute shall be through binding
arbitration before a single arbitrator conducted in the County of San Diego,
California under the simple employment rules of the Judicial Arbitration and
Mediation Service (JAMS) then in effect that are not contrary to  California
law.  Nothing contained in this paragraph 10 shall limit either party’s right to
seek temporary restraining orders or injunctive or other equitable relief in
court in connection with this Agreement. EMPLOYEE UNDERSTANDS THAT BY AGREEING
TO ARBITRATION IN THE EVENT OF A DISPUTE BETWEEN EMPLOYER AND EMPLOYEE, EMPLOYEE
IS EXPRESSLY WAIVING EMPLOYEE'S RIGHT TO REQUEST A TRIAL BY JURY IN A COURT OF
LAW.  The prevailing party in any arbitration shall be entitled to reasonable
attorneys fees and costs, but only if the party initiating arbitration first
sought in good faith to mediate the dispute with the other party.
 
 
 

 
 
5

--------------------------------------------------------------------------------

 
 
12.           Entire Agreement; Modification; Waiver; Construction Generally.
This Agreement constitutes the entire agreement between Employer and Employee
relating to its subject matter, and, other than as expressly set forth in the
last sentence of each of Paragraphs 5 and 6 solely for the benefit of Employer,
supersedes all previous agreements, if any, whether oral, written or unwritten.
Other than the agreements expressly contemplated by this Agreement, there is no
separate agreement, contract or understanding, express or implied, of any kind
or with respect to any subject matter between Employer and Employee, and none
shall be deemed to exist under any circumstances. No provision of this Agreement
shall be construed strictly against any party, including, without limitation,
the drafter. Neither this Agreement nor any provision may be amended, waived or
modified in any way other than by a writing executed by the party against whom
such amendment, waiver or modification would be enforced. No failure to
exercise, and no delay in exercising and no course of dealing with respect to
any right shall operate as a waiver. Nor shall a waiver by any party of a breach
of any provision be deemed a waiver of any subsequent breach. The rights and
remedies provided by this Agreement are cumulative, and the exercise of any
right or remedy by either party (or by its successor), whether pursuant to this
Agreement, to any other agreement, or to law, shall not preclude or waive its
right to exercise any or all other rights and remedies. The headings or titles
of the several paragraphs of this Agreement are inserted solely for convenience
and are not a part of, nor shall they be used or referred to in the construction
of, any provision of this Agreement. Words in the singular number shall include
the plural, and vice versa. Whenever examples are used in this Agreement with
the words “including,” “for example,” “any,” “e.g.,” “such as,” “etc.” or any
derivation thereof, such examples are intended to be illustrative and not in
limitation. All references to the masculine, feminine or neuter genders shall
mean and include all genders.
 
IN WITNESS WHEREOF, each of the undersigned has set forth Employee’s, Employer’s
or its signature as of the date first set forth above.
 
EMPLOYER:
 
Genius Brands International, Inc., a Nevada corporation
       
By:
/s/ Mike Meader     Mike Meader, President              

 

EMPLOYEE:             
By:
 /s/ Jeanene Morgan     Jeanene Morgan              

                     
 
 6

--------------------------------------------------------------------------------

